Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 04/05/2019 are being considered for examination. Claims 1-6 have been cancelled. Claims 7-16 have been added. Therefore, Claims 7-16 are being considered for examination.

Specification
The amendment filed 04/05/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification amendments filed 04/05/2019 introduce new matter in all by the discussion of the related art section of the amended disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (PG Pub No. US 2017/0361132).

Regarding Claim 7, Dykes discloses a method of displaying compass headings comprising the steps of (Paragraph 0019; method of providing an electronic compass configured to determine a heading direction and illuminate a directional indicator corresponding to the compass heading direction):
assigning specific colors to directional points of a compass wherein the directional points are each assigned a different color (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green); and
emitting the assigned colors from a light source to visually indicate a current compass heading (Paragraph 0063; multi-colored LED may be utilized to provide different colors for the directional indicator).
Dykes does not explicitly disclose that the light is emitted from a single light source, however it is disclosed in Paragraph 0041 that alternate approaches, for example, activating only a single light source, may be used. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the embodiments in the disclosure of Dykes to use a single light source. Doing so would be within the scope of Dykes’ disclosure as described in Paragraph 0041. 

Regarding Claim 8, Dykes discloses the method as recited in Claim 7, 
wherein the step of assigning specific colors to directional points of a compass further comprises the step of (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green):
assigning specific colors to at least the four primary directional points North, East, South and West of a compass (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green).

Regarding Claim 9, Dykes discloses the method as recited in Claim 7, 
wherein the step of assigning specific colors to directional points of a compass further comprises the step of (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green):
assigning specific colors to at least eight directional points of a compass including North, Northeast, East, Southeast, South, Southwest, West and Northwest (Paragraph 0061; different colors assigned to cardinal directions N, S, E, W, ordinal directions may be displayed such as NE, NW, etc).

Regarding Claim 13, Dykes discloses a method of displaying compass headings comprising the steps of (Paragraph 0019; method of providing an electronic compass configured to determine a heading direction and illuminate a directional indicator corresponding to the compass heading direction):

emitting the assigned colors from a multi-colored single light source to visually indicate a current compass heading (Paragraph 0063; multi-colored LED may be utilized to provide different colors for the directional indicator).


Claims 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (PG Pub No. US 2017/0361132) in view of Yanku (PG Pub No. US 2014/0343843).

Regarding Claim 10, Dykes discloses the method as recited in Claim 7,
But does not disclose a method:
wherein the step of assigning specific colors to directional points of a compass further includes the step of:
assigning the specific colors in sequence according to the color spectrum of red, orange, yellow, green, blue, indigo, and violet.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the step of assigning specific colors to directional points of a compass further includes the step of: assigning the specific colors in sequence according to the color spectrum of red, orange, yellow, green, blue, indigo, and violet (Paragraph 0003; multi-colored LED, e.g. a red-green-blue LED to provide combinations of colors for different color states).


Regarding Claim 11, Dykes discloses the method as recited in Claim 7, 
But does not disclose a method further comprising the step of:
emitting coded flashes of one or more of the assigned colors from the single light source to indicate at least some of the directional points of the compass.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
emitting coded flashes of one or more of the assigned colors from the single light source to indicate at least some of the directional points of the compass (Paragraph 0028; LED source may provide prompts or indications such as LED flashing based on direction of movement, etc).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Dykes to incorporate the teachings of Yanku to include emitting coded flashes of one or more of the assigned colors from the single light source to indicate directional points of the compass. Doing so would help distinguish navigational events, such as directional heading points from one another as disclosed by Yanku (paragraph 0028).

Regarding Claim 12, Dykes discloses the method as recited in Claim 7,

wherein the single light source is a tricolored LED.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the single light source is a tricolored LED (Paragraph 0034: multi-colored LEDs (e.g. tri-colored LEDs)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Dykes to incorporate the teachings of Yanku to include tricolored LEDs. Doing so would be within the scope of Dykes, as tricolored LEDs are equivalent to multi-colored LEDs, which are disclosed as the light source in the disclosure of Dykes (paragraph 0063).

Method claim (14) is drawn to the same method claimed in claim (10).  Therefore method claim (14) corresponds to method claim (10) and is rejected for the same reasons of obviousness as used above.

Regarding Claim 15, Dykes discloses the method as recited in Claim 13, 
But does not disclose a method further comprising the step of:
emitting coded flashes of one or more of the assigned colors from the multicolored single light source to indicate at least some of the directional points of the compass.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Dykes to incorporate the teachings of Yanku to include emitting coded flashes of one or more of the assigned colors from the multicolored single light source to indicate directional points of the compass. Doing so would help distinguish navigational events, such as directional heading points from one another as disclosed by Yanku (paragraph 0028).

Regarding Claim 16, Dykes discloses the method as recited in Claim 13,
But does not disclose:
wherein the multi-colored single light source is a tri-colored LED.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the multi-colored single light source is a tri-colored LED (Paragraph 0034: multi-colored LEDs (e.g. tri-colored LEDs)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Dykes to incorporate the teachings of Yanku to include tricolored LEDs. Doing so would be within the scope of Dykes, as tricolored LEDs are equivalent to multi-colored LEDs, which are disclosed as the light source in the disclosure of Dykes (paragraph 0063).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/            Supervisory Patent Examiner, Art Unit 2687